       Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES SMALLS,

                          Plaintiff,
                                                             18 Civ. 5428 (KPF)
                    v.
                                                       OPINION AND ORDER
NEW YORK CITY EMPLOYEES’ RETIREMENT
SYSTEM,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff James Smalls, proceeding pro se, brought this action to redress

a temporary suspension of his pension benefits by Defendant New York City

Employees’ Retirement System (“Defendant” or “NYCERS”). This Court

presided over a one-day bench trial of this action on March 11, 2020, and on

September 15, 2020, issued its findings of fact and conclusions of law

pursuant to Federal Rule of Civil Procedure 52. (Dkt. #69). In its decision, the

Court directed the entry of judgment in favor of Defendant on Plaintiff’s claim

that the temporary suspension constituted a violation of his due process rights.

(See Dkt. #69-70). The Court is now in receipt of Plaintiff’s motion for a new

trial pursuant to Rule 59(a) of the Federal Rules of Civil Procedure. (Dkt. #75).

For the reasons that follow, Plaintiff’s motion is denied.
        Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 2 of 10




                                     BACKGROUND 1

      The Court incorporates by reference its prior opinions’ recitation of the

factual and procedural backgrounds of this litigation. See generally Smalls v.

N.Y.C. Emps.’ Ret. Sys., No. 18 Civ. 5428 (KPF), 2020 WL 5525746 (S.D.N.Y.

Sept. 15, 2020) (findings of fact and conclusions of law) (“Smalls II”); Smalls v.

N.Y.C. Emps.’ Ret. Sys., No. 18 Civ. 5428 (KPF), 2019 WL 3716444 (S.D.N.Y.

Aug. 7, 2019) (opinion resolving motion to dismiss) (“Smalls I”). However, in

the interest of clarity, the Court briefly reviews the holdings of its prior

decisions in this matter. On August 7, 2019, in Smalls I, the Court dismissed

Plaintiff’s claims against certain individual defendants named in his complaint,

as well as Plaintiff’s breach of fiduciary duty claim against all defendants.

2019 WL 3716444, at *7-9. Subsequently, at the conclusion of the March 11,

2020 bench trial in this action, the Court dismissed Plaintiff’s breach of

contract claim against NYCERS. (Dkt. #67 at 48:23-49:21 (transcript)). And

finally, on September 15, 2020, in Smalls II, the Court directed the entry of

judgment in favor of Defendant as to Plaintiff’s remaining procedural due

process claim. 2020 WL 5525746, at *5-6.

      On September 30, 2020, Plaintiff filed a pre-motion letter requesting a

conference regarding his anticipated motion for a new trial pursuant to Rule

59(a). (Dkt. #71). On October 9, 2020, at the Court’s direction, Defendant

responded to Plaintiff’s letter, conveying its opposition to the anticipated


1     For ease of reference, Plaintiff’s brief in support of his motion for a new trial is referred
      to as “Pl. Br.” (Dkt. #75); Defendant’s opposition brief is referred to as “Def. Opp.” (Dkt.
      #76); and Plaintiff’s reply brief is referred to as “Pl. Reply” (Dkt. #77).


                                                2
       Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 3 of 10




motion. (Dkt. #73). The Court proceeded to enter a briefing schedule (Dkt.

#74), pursuant to which Plaintiff’s motion was filed on November 12, 2020

(Dkt. #75); Defendant’s opposition was filed on December 14, 2020 (Dkt. #76);

and the motion was fully briefed with the filing of Plaintiff’s reply on

December 30, 2020 (Dkt. #77). 2

                                       DISCUSSION

A.    Applicable Law

      Federal Rule of Civil Procedure 59(a)(2) provides that, on a motion for a

new trial in a nonjury case, a district court may “open the judgment if one has

been entered, take additional testimony, amend findings of fact and

conclusions of law or make new ones, and direct the entry of a new judgment.”

Fed. R. Civ. P. 59(a)(2). Rulings on motions for a new trial under Rule 59(a)

“are committed to the sound discretion of the district court[.]” Sequa Corp. v.

GBJ Corp., 156 F.3d 136, 143 (2d Cir. 1998). District courts may grant this

relief “for substantial reasons,” such as “manifest error of law or mistake of

fact.” Ball v. Interoceanica Corp., 71 F.3d 73, 76 (2d Cir. 1995) (internal

quotation marks and citation omitted). Additionally, “in certain circumstances

newly discovered evidence constitutes a recognized ground for a new trial.”

LiButti v. United States, 178 F.3d 114, 119 (2d Cir. 1999). However, “[i]t is

well-settled that Rule 59 is not a vehicle for relitigating old issues, presenting


2     Pursuant to Rule 59, a motion for a new trial “must be filed no later than 28 days after
      the entry of judgment.” Fed. R. Civ. P. 59(b). Here, Plaintiff filed a letter requesting a
      conference regarding his anticipated motion on September 30, 2021, fifteen days after
      the entry of judgment. (See Dkt. #69, 71). The Court proceeded to set a briefing
      schedule on Plaintiff’s motion. (See Dkt. #74). As such, the Court accepts Plaintiff’s
      motion as timely.


                                               3
       Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 4 of 10




the case under new theories, securing a rehearing on the merits, or otherwise

taking a ‘second bite at the apple[.]’” Sequa Corp., 156 F.3d at 144 (citations

omitted); see generally Guzik v. Albright, No. 16 Civ. 2257 (JPO), 2020 WL

2611917, at *1 (S.D.N.Y. May 21, 2020) (“In bench trials, motions under Rule

59(e) are essentially motions for reconsideration.” (citation omitted)).

B.    Analysis

      For reasons explained in greater detail in Smalls II, the Court concluded

that Defendant’s failure to inform Plaintiff of his right to a New York State

Article 78 proceeding did not constitute a procedural due process violation

because Defendant was under no affirmative obligation to inform Plaintiff of

such a right. 2020 WL 5525746, at *4. Plaintiff now raises several arguments

in support of his motion for a new trial that the Court addresses in turn below.

      In reaching its decision in Smalls II, the Court considered Plaintiff’s

argument that Defendant had violated his right to due process by failing to

inform him of his right to an Article 78 proceeding. 2020 WL 5525746, at *5

(“Plaintiff … argues that the existence of an Article 78 proceeding is insufficient

process, and instead that Defendant had an obligation to inform him of his

right to such a proceeding.”). Plaintiff now reasserts this argument in the

instant motion. (See Pl. Br. 10-11; Pl. Reply 2-4). Specifically, Plaintiff argues

that Defendant was obligated to provide the notice required under the Supreme

Court’s decision in Goldberg v. Kelly, 397 U.S. 254, 259-60 (1970), which

Plaintiff reads to obligate Defendant to “inform [Plaintiff] of his rights to any

post-deprivation and/or post-termination remedies.” (Pl. Reply 2). Plaintiff



                                          4
       Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 5 of 10




further submits that Defendant has provided such notice in at least one

instance, as reflected by a New York State court case, Martin v. N.Y.C. Emps.’

Ret. Sys., No. 10603/15, 2018 WL 327304, at *2 (Kings Cty. Sup. Ct. Jan. 8,

2018). (Pl. Br. 10-11; Pl. Reply 2). The Court will interpret this argument as

an endeavor to establish a manifest error of law in Smalls II. However, to the

extent Plaintiff faults the Court for overlooking these decisions, the Court

submits that it did not do so, and indeed, both cases are cited in Smalls II. See

2020 WL 5525746, at *4, 6 n.3.

      As to Goldberg, the Court does not read the Supreme Court’s decision to

speak to the process due in this particular case, but rather to the general

concept of procedural due process and to the specific context of the process

due prior to the termination of public assistance benefits to welfare recipients.

See 397 U.S. at 266-70. Moreover, the Supreme Court’s holding in Goldberg

has been modified by subsequent decisions, as confirmed by the Second

Circuit and as detailed in Smalls II:

            Plaintiff, however, argues that the existence of an Article
            78 proceeding is insufficient process, and instead that
            Defendant had an obligation to inform him of his right
            to such a proceeding. (See Pl. Br. 8). In this Court’s
            Opinion regarding the prior motion to dismiss, the
            Court left open the door to the possibility that such an
            obligation may exist in order for due process to be
            satisfied. See Smalls I, 2019 WL 3716444, at *6-7.
            However, upon further review of the case law, the Court
            now closes that door, for it is clear that no such
            obligation exists. The Supreme Court has held that due
            process does not require “individualized notice of state-
            law remedies which … are established by published,
            generally available state statutes and case law.” City of
            W. Covina v. Perkins, 525 U.S. 234, 241 (1999). Once a



                                        5
       Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 6 of 10




             deprivation has occurred, a plaintiff “can turn to these
             public sources to learn about the remedial procedures
             available to him. The City need not take other steps to
             inform him of his options.” Id. Moreover, in reliance on
             West Covina, the Second Circuit confirmed just last
             month “that the federal procedural due process
             guarantee does not require state officials to inform
             individuals of all the procedural guarantees they enjoy
             under state law.” Liberian Cmty. Ass’n v. Lamont, 970
             F.3d 174, 192 (2d Cir. 2020) (emphasis in original).

2020 WL 5525746, at *5. The Court concluded: “[g]iven such strong binding

authority, the Court cannot find that due process required Defendant to inform

Plaintiff of his right to an Article 78 proceeding.” Id. The Court further

observed that “this conclusion is only reinforced by the paucity of case law

supporting such affirmative obligation[,]” and Plaintiff’s current motion has not

changed this view. While Plaintiff again purports to rely upon Martin, the

Court determined in Smalls II that there was no authority supporting the

proposition that merely because Defendant had previously informed at least

one other individual of her right to an Article 78 proceeding, see Martin, 2018

WL 327304, at *2, due process required that Defendant follow that same

course of action in every other instance. See Smalls II, 2020 WL 5525746, at

*6 n.3. As Plaintiff has identified no error of law in the Court’s analysis and

application of these cases, this argument fails to establish that a new trial is

warranted.

      Separately, Plaintiff asserts several new legal theories in support of his

current motion. As these theories were not alleged in Plaintiff’s prior pleadings,

they cannot provide grounds for a new trial. (See Dkt. #1, 3). See Sequa Corp.,

156 F.3d at 144 (“Rule 59 is not a vehicle for … presenting the case under new


                                         6
       Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 7 of 10




theories[.]”). However, in the interest of completeness, and because of the

special solicitude typically afforded to pro se litigants, see Cruz v. Gomez, 202

F.3d 593, 597 (2d Cir. 2000), the Court will briefly address each theory.

      First, by letter dated September 14, 2017 (the “Letter”), Defendant

informed Plaintiff that if he did not address a deficiency in his account, his

pension payments would be suspended. See Smalls II, 2020 WL 5525746, at

*3. Plaintiff now argues the Letter was contrary to the requirements of

Section 613-b(L) of New York’s Retirement and Social Security Law, N.Y. Retire.

& Soc. Sec. Law § 613-b(L). (Pl. Br. 3-8; Pl. Reply 5-8). In particular, Plaintiff

argues that Defendant was aware that pursuant to Section 613-b(L), its only

remedy lay in offsetting Plaintiff’s future benefits, rather than suspending his

pension benefits. (Pl. Br. 6-8 (citing N.Y. Retire. & Soc. Sec. Law § 613-b(L))).

Moreover, Plaintiff accuses Defendant of having lied to and defrauded the Court

by representing that the issues with Plaintiff’s account encompassed both a

loan overage and deficits, and that suspension was thus an appropriate

remedy. (Id. at 4-5). However, in Smalls II, this Court observed that “the only

question the Court need answer to resolve this action is whether Defendant

violated Plaintiff's procedural due process rights in its suspension of

payments.” 2020 WL 5525746, at *4. The parties’ dispute over their

competing interpretations of Section 613-b(L) has no bearing on the Court’s

due process analysis, which, as stated above, turned on Defendant’s

obligation — or lack thereof — to inform Plaintiff of his right to challenge his

suspension of benefits through an Article 78 proceeding. As such, any



                                         7
       Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 8 of 10




purported violation of Section 613-b(L) does not change the Court’s

determination that Defendant had no obligation to inform Plaintiff of his right

to pursue an Article 78 proceeding.

      Second and relatedly, Plaintiff argues that the Letter constituted mail

fraud. (Pl. Br. 5-7). Specifically, Plaintiff asserts that Defendant attempted to

“double-dip” by purportedly soliciting a payment from Plaintiff while planning

to reduce his pension payments. (Id.). But Plaintiff offers no support or

evidence beyond his conclusory assertions that Defendant committed mail

fraud. And even were this case not long past the stage at which Plaintiff could

amend his pleadings, Plaintiff has not acknowledged — let alone met his

burden of showing — that Congress intended for the mail fraud statute to be

privately enforceable. See Dourlain v. Comm’r of Taxation & Fin., 133 F. App’x

765, 767-68 (2d Cir. 2005) (summary order) (“‘It is a truism ... that in our

federal system crimes are always prosecuted by the Federal Government,’ not

by private complaints. To conclude otherwise, a party must show that

Congress specifically intended to create a private right of action.” (quoting Ct.

Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 86-87 (2d Cir. 1972))). 3

And lastly, as with Plaintiff’s previously discussed theory, these allegations are

of no import to the Court’s procedural due process analysis. For these

reasons, this argument provides no basis for a new trial.




3     Moreover, there is “ample authority” supporting the proposition that the mail fraud
      statute does not provide a private right of action. See Farmer v. Karpf, Karpf & Cerutti
      P.C., No. 19 Civ. 5947 (KPF), 2020 WL 1911194, at *4 (S.D.N.Y. Apr. 20, 2020) (citing
      Kashelkar v. Bluestone, 306 F. App’x 690, 692 (2d Cir. 2009) (summary order)).


                                              8
        Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 9 of 10




      Third, Plaintiff appears to demand that the Court refer Defendant’s

conduct to the United States Attorney’s Office. (Pl. Br. 9). Plaintiff argues that

Defendant’s representations at trial regarding the manner in which claims such

as Plaintiff’s are typically resolved indicates that Plaintiff’s experience is “not an

isolated one.” (Id.; Pl. Reply 9-10). And Plaintiff suggests that Defendant and

Defendant’s counsel should be interviewed by the United States Attorney’s

Office regarding this pattern of purportedly fraudulent conduct. (Pl. Reply 9-

10). Once again, Plaintiff supports this accusation with conclusory allegations

and misconstructions of Defendant’s statements at trial. The Court thus finds

that even were this claim not procedurally improper, it would fail on the merits.

And based on both its recollection and its review of the parties’ statements at

trial, the Court firmly disagrees with Plaintiff that either Defendant or its

counsel has engaged in conduct that warrants a referral to the United States

Attorney’s Office. This theory fails to provide a “substantial reason[]” for a new

trial. Ball, 71 F.3d at 76.

      In sum, Plaintiff has neither offered any new evidence nor demonstrated

any manifest error of law or mistake of fact. Instead, he has reasserted

arguments that the Court properly considered and rejected in Smalls II, and

has belatedly submitted new legal theories that the Court is prohibited from

considering on the motion before it and that in any event provide insufficient

justification for a new trial. As such, Plaintiff has provided the Court with no

basis for granting his motion for a new trial.




                                          9
         Case 1:18-cv-05428-KPF Document 78 Filed 04/07/21 Page 10 of 10




                                   CONCLUSION

      Plaintiff’s motion for a new trial is DENIED. The Clerk of Court is

directed to terminate the motion at docket entry 75. The Clerk of Court is

further directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated:        April 7, 2021
              New York, New York              __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                         10
